         Case 1:20-cv-02404-AKH Document 28
                                         27 Filed 03/16/21 Page 1 of 1
                                          Gdanski Law PC
                                          Attorneys at Law
                                        Sam Zalman Gdanski
                                             517 Forest Ave
                                      Teaneck, New Jersey 07666
                                          Cell: (914) 589-0015
                                   E-Mail: samgdanski@gdanski.com




March 16, 2021                            0(025$1'80(1'256(0(17
VIA Electronic filing

Honorable Judge Gabriel W. Gorenstein
United States Magistrate Judge
Southern District of New York


       Re:     Henry Cargo v. Framaco International Inc. et al.
               Case # 1:20-cv-02404

Honorable Judge Gabriel W. Gorenstein:

We are the attorneys for the defendants Framaco International Inc., Framaco Philippines Inc. and
Paul Kacha in the above-referenced action. We write this letter motion seeking an adjournment
of the settlement conference currently scheduled for March 29, 2021 at 10:00 am.

March 29th coincides with the second day of Passover which our office observes, and we
therefore ask for the adjournment. Pursuant to your rules we contacted chambers and agreed on
April 1, 2021 at 10:00 am for the new conference date.

Counsel for Plaintiff consents to this motion and is copied on this letter and he has also agreed on
the April 1 date.
&RQIHUHQFHDGMRXUQHGWR$SULODW
DP6XEPLVVLRQVGXH0DUFK
                                                                Very truly yours,

6R2UGHUHG




0DUFK
                                                                     Sam Z Gdanski


Copy: Eric Seigel, Esq. (counsel for Plaintiff)
